Citation Nr: 0105123	
Decision Date: 02/20/01    Archive Date: 02/26/01	

DOCKET NO.  99-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental condition, claimed as the residual of dental trauma in 
service.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.



REMAND

A review of the record in this case discloses that, in a 
decision of April 1959, the Board denied entitlement to 
service connection for dental disabilities due to trauma.  
That decision found that, based on official service records, 
the veteran, on January 23, 1945, sustained multiple 
penetrating wounds to his face.  The evidence of record 
additionally showed that the  "missiles" in question entered 
the right ascending process of the veteran's maxilla near the 
lower border of the right nasal bone, penetrating the nose, 
and passing into the left cheek.  A dental examination on 
February 6, 1945 showed dental occlusion as good, and no 
dental treatment indicated.  Additional evidence of record 
showed no injury to the veteran's teeth, and hospital reports 
showed no evidence of dental involvement.  While in May 1945, 
there was reported malocclusion of the veteran's facial 
maxilla due to fracture, no mention was made of any fracture 
of that part of the lower maxilla involving the teeth.  On 
examination for discharge, the veteran's dental condition was 
Class IV, or "no treatment indicated."

The Board further found that the appellant had been given a 
dental examination by the VA in October 1946, when, with the 
exception of carious teeth, no dental disabilities were in 
evidence.  Moreover, a January 1947 examination for residuals 
of shrapnel wounds revealed no dental disabilities.  The 
veteran was last examined by the VA in February 1958, when 
examination, including radiographic studies, revealed no 
dental disorder attributable to service wounds.  Based on 
such evidence, it was determined that the veteran's shrapnel 
wounds in January 1945 did not in any way involve his teeth 
and surrounding tissues.  Accordingly, it was concluded that 
service connection for dental disabilities based on trauma 
was not in order.

The Board observes that, in correspondence of October 1998, 
the veteran sought to "reopen" his previously denied claim 
for service connection for a dental condition due to trauma.  
However, the RO, in a rating decision of April 1999, 
considered the veteran's claim solely on a "de novo" basis, 
and not on the basis of whether new and material evidence had 
been submitted sufficient to reopen the veteran's previously-
denied claim.  While in November 1999, a Statement of the 
Case was issued regarding the veteran's claim for service 
connection for a dental condition, it too failed to provide 
the veteran with those laws and regulations governing the 
finality of prior Board decisions.

Pursuant to recent decisions of the United States Court of 
Appeals for Veterans Claims (Court), the Board must consider 
whether new and material evidence has been submitted, even 
where the RO fails to do so.  Wakeford v. Brown, 8 Vet. App. 
237 (1995).  Moreover, it could be a denial of due process 
for the Board to consider the veteran's claim on a basis 
different from that of RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the veteran's case must be remanded to 
the RO for consideration of the issue in light of the 
submission (or lack thereof) of new and material evidence.

The Board further notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim (the basis upon which the veteran's current claim was 
denied), redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-5017 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a) 
114 Stat. 2096___(2000).  See also Karnas v. Derwinski, 1 
Vet. App 308 (1991).

In light of the above, and because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a REMAND in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096___(2000), (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A and 5107).  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  For these 
reasons a remand is required.  Accordingly, the case is 
REMANDED to the RO for the following action:


The RO should review the claims file, and 
ensure that all notification and 
development action (including a new VA 
dental examination and nexus opinion) 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-
87, (November 17, 2000), 00-92 (December 
13, 2000), 01-02 (January 9, 2001), and 
01-13 (February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations (including those laws 
and regulations governing finality of 
prior Board decisions) considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless or until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


